Title: From John Adams to Francis Dana, 18 April 1781
From: Adams, John
To: Dana, Francis



Dear Sir
Leyden April 18. 1781

I am at no Loss, what Advice to give you, in answer to the Questions in your letter of this day, because they relate to a Subject, on which I have long reflected, and have formed an opinion, as fully as my Understanding is capable of.
I think then that it is necessary for you to prepare for a Journey to Petersbourg without Loss of Time, that you travel in the Character of a Gentleman, without any distinction of public or private, as far as the Publication of your Appointment already made in France will admit.
I Should think it altogether improper to communicate your Design to the Prince de Gallitzin of travelling to Petersbourg as a private Gentleman, Secreting from him at the Same time your publick Character. It would expose you to Something very disagreable. The Prince would ask you, why you asked his Advice? when it is well known that private Gentlemen travel, without Molestation in every Country in Europe. Besides the Ambassador, I have reasons to believe, would not, give you any Advice, without Instructions from his Court, and this would require so much Time, that the most favourable Opportunity, which now presents itself would be lost. And after applying to the Prince, and being advised against the Journey or to postpone it for Instructions from Petersbourg, it would be less respectfull to go, than to go now, when the Circumstances of the Times are very favourable.
The Same Reasoning applies equally against Writing to Petersbourg beforehand. The best opportunity would be lost, and the Court would never encourage you to come untill they had determined to receive you, and you would have no Opportunity to assist the deliberations upon the subject, by throwing in any Light, by answering Objections or explaining the Views of Congress.
After your Arrival at Petersbourg, I should advise you, unless upon the Spot you discover Reasons against it, unknown to Us, at present, to communicate your Character and Mission to Count Panin, or the Minister of foreign Affairs in Confidence, asking his Advice, but at the Same time presenting him a Memorial ready prepared for the Empress. If he informs you, that it is best for you to reside there as a private Gentleman, or to travel for a Time into Sweeden or Denmark, or to return here to Holland, where I shall be happy to have your Company and Advice, take his Advice. The United States of America have nothing dishonourable to propose to any Court or Country. If the Wishes of Congress which are for the good of all Nations, as they apprehend, are not deemed by such Courts or Nations consistent with their Views or Interests, of which they are the Supreme Judges, they will candidly Say so, and there is no harm done. On the Contrary Congress will be applauded for their Candour and good Intentions.
You will make your Communication to the French Ambassador of Course, according to your Instruction.
This Method was taken by this Republick, in her Struggle with Spain, nay it was taken by the Republican Parliament in England and by Oliver Cromwell. It was taken by Switzerland and by Portugal in similar Cases with great success. Why it should be improper now I know not.
I conceive it to be the Intention of Congress that you should communicate their Resolutions relative to the Rights of neutral Vessels, and I am the more entirely of this Opinion, because I have already communicated those Resolutions to their High Mightinesses the states General and to their Excellencies, the Ministers of Russia, Denmark and Sweeden, at the Hague, in Pursuance of the Letters I had received from the President, and I should now think it im­proper in me, to Sign a Treaty according to those Resolutions if invited thereto, because it would be interfering with your department.
America, my dear Sir has been too long Silent in Europe. Her Cause is that of all Nations and all Men: and it needs nothing but to be explained to be approved. At least these are my Sentiments.
I have Reasons in my Mind, which were unknown to their Excellencies the Comte De Vergennes, and Mr. Franklin when You consulted them: Reasons which it is improper for me to explain at present. But the Reasons I have given appear to me conclusive. No Measure of Congress was ever taken in a more proper Time, or with more Wisdom, in my Opinion, than the Appointment of a Minister at the Hague and at Petersbourg. The Effects of it may not appear in Sudden and brillant Success: but the Time was exactly chosen and the happy fruits of it will appear in their Course.
Although I shall be personally a sufferer by your Appointment, yet I sincerely rejoice in it for the publick Good.
When our Ennemies have formed Alliances, with so many Princes in Germany and so many Savage nations against Us—When they are borrowing so much of the Wealth of Germany, Italy, Holland Switzerland, to be employed against Us, no wise Court or reasonable Man can blame Us, for proposing to form Relations with Countries whose Interest it is to befriend Us.
An Excess of Modesty and Reserve, is an Excess still. It was no dishonour to Us to propose a Treaty to France, nor for our Ministers to reside there more than a Year without being acknowledged. On the Contrary all wise Men applauded the Measure, and I am confident the World in general will now approve of an Application to the maritime Powers, although We should remain without a public Reception as long as our Ministers did in France and Spain; nay although We should be rejected.
In this Case Congress and their Constituents, will all be Satisfied. They will have neglected no Duty in their Power, and the World will then see the Power and Resources of three or four Millions of virtuous Men, inhabiting a fine Country, when contending for every Thing, which renders human Life worth Supporting. The United States will then fix a Medium, establish Taxes for the Payment of Interest, acquire the Confidence of their own Capitalists, and borrow Money at home, and when this is done they will find Capitalists abroad willing enough to adventure in their Funds.
With ardent Wishes for your Health, and Success, I have the Honour to be Dear sir, your Excellencys most obedient & most humble servant.

John Adams

